Citation Nr: 0835137	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation of prostate cancer 
with residual urinary incontinence, currently rated as 60 
percent disabling.

2.  Entitlement to an initial increased evaluation of 
adjustment disorder with a depressed mood, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in August 2008 and testified regarding his 
symptomatology. A transcript is of record.

The veteran is in receipt of a total disability rating based 
on individual unemployability (TDIU), effective June 8, 2007.


FINDINGS OF FACT

1.  The veteran's prostate cancer is in remission.

2.  The veteran's prostate cancer with residual urinary 
incontinence is manifested by  voiding and attempted voiding 
6 to 9 times per night.

3.  The veteran's adjustment disorder with depressed mood is 
manifested by  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; and impaired impulse control 
(such as unprovoked irritability with periods of violence).

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
prostate cancer with residual urinary incontinence, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.14, 4.25, 4.115a, and 4.115b, Diagnostic Code 7528 (2007).

2.  The criteria for an initial disability rating of 70 
percent, and no higher, for adjustment disorder with a 
depressed mood, have been met. 38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.126, 4.130, 
Diagnostic Code 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claims. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claims. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In June 2006 and November 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate an increased rating, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. A June 2006 letter 
additionally informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, in a June 2008 letter, the RO informed the 
veteran of the requirements as set forth in Vazquez and the 
Board finds that a reasonable person could be expected to 
understand from that notice what was needed in spite of the 
notice error. Additionally, the essential fairness of the 
adjudication process was not affected by this error as the 
April 2007 and June 2008 supplemental statements of the case 
readjudicated the increased rating claims. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA medical records, hearing 
testimony, lay statements from the veteran, and appropriate 
VA medical examinations. Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 


The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Entitlement to an increased evaluation of prostate cancer 
with residual urinary incontinence, currently rated as 60 
percent disabling.

In a March 2005 rating decision, the RO granted service 
connection for prostate cancer with a 100 percent disability 
evaluation, effective November 29, 2004. In a March 2006 
rating decision, the RO decreased the veteran's disability 
evaluation to 40 percent effective July 1, 2006 and in a 
subsequent April 2007 supplemental statement of the case, the 
RO increased the veteran's disability evaluation to 60 
percent disabling, effective January 25, 2007. The veteran 
contends that his condition is more severe than the current 
disability evaluation reflects. Because the preponderance of 
the evidence is against the claim, the appeal will be denied.

The RO has evaluated the veteran's service-connected prostate 
cancer with residual urinary incontinence, under 38 C.F.R. § 
4.115b, Diagnostic Code 7528. According to that provision, 
malignant neoplasms of the genitourinary system are rated as 
100 percent disabling. Following the cessation of surgical, 
X-ray, anti-neoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent continues with a 
mandatory VA examination at the expiration of six months. If 
there has been no local recurrence or metastasis, the 
disability is to be rated on residuals as voiding or renal 
dysfunction, whichever is predominant.

In this case, the veteran underwent radiation treatment for 
his prostate cancer (See August 2008 Board hearing testimony, 
page 4). The medical evidence reflects that the veteran's 
disorder is in remission. (May 2008 VA medical record).

The veteran underwent a VA examination in September 2007 and 
reported episodes of urinary incontinence that required 
wearing absorbent materials, and some episodes of bowel 
incontinence. The veteran further reported that the absorbent 
materials needed to be changed more than 4 times per day and 
that he experienced approximately 4 episodes of voiding per 
night. The examiner diagnosed the veteran with prostate 
cancer, status post radiation treatment with residual urinary 
incontinence and erectile dysfunction.

The veteran testified at his August 2008 Board hearing that 
he experienced 6 to 9 episodes of voiding or attempted 
voiding each night and that he wore incontinence pads. 

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding. The Board 
initially notes that obstructed voiding is not for 
consideration as there is no indication of this associated 
with the veteran's condition. Additionally the highest 
available rating for the residual disability of obstructed 
voiding is 30 percent. 38 C.F.R. § 4.115a, Diagnostic Code 
7528.

For continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 40 percent 
rating is warranted for the wearing of absorbent materials 
which must be changed 2 to 4 times per day. A 60 percent 
rating is warranted for the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day. This is the highest available rating 
for urine leakage and/or incontinence. 38 C.F.R. § 4.115a, 
Diagnostic Code 7528. 

Urinary frequency is evaluated based on the number of times 
voiding is requiring during the day or night. Daytime voiding 
at an interval of less than one hour or awakening to void 
five or more times per night warrants a 40 percent 
evaluation, the highest available rating. 38 C.F.R. § 4.115a, 
Diagnostic Code 7528.

With respect to a rating in excess of 60 percent, as noted 
above, a 60 percent rating is the highest available rating 
allowable for voiding dysfunction, whether through urine 
leakage, frequency, or obstructed voiding; hence a higher 
rating is not available under 38 C.F.R. § 4.115a. 
Furthermore, the Board has considered whether a higher 
evaluation may be available under a related diagnostic code; 
however it finds no other provision applicable. As there is 
no evidence of renal dysfunction, consideration of a higher 
evaluation under this diagnostic code is not warranted.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 60 percent prostate cancer with 
residual urinary incontinence. As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




Entitlement to an initial increased evaluation of adjustment 
disorder with depressed mood, currently rated as 30 percent 
disabling.

The veteran filed a claim of service connection for 
depression in January 2006 and was granted service connection 
for adjustment disorder with depressed mood in a March 2006 
rating decision and assigned a 10 percent disability 
evaluation effective January 23, 2006. The veteran stated 
that his condition had worsened in a May 2006 written 
statement and in a July 2006 rating decision the veteran was 
assigned a 30 percent disability evaluation effective May 22, 
2006. The RO treated the May 2006 statement by the veteran as 
a claim for an increased rating, however, the Board finds 
that the May 2006 statement is more appropriately a notice of 
disagreement with the March 2006 rating decision. In 
September 2006, the veteran filed a notice of disagreement 
with the 30 percent disability evaluation.

The veteran contends that his service-connected adjustment 
disorder with depressed mood is more severe than the current 
30 percent disability evaluation reflects. The Board agrees 
and increases the veteran's evaluation to 70 percent 
disabling.

The veteran's service-connected adjustment disorder has been 
evaluated under Diagnostic Code 9440. 

Under Diagnostic Code 9440, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9440 (2007).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002). It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id. The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id. The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code. Id. 
at 443.

VA is to consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Ed. (1994) (DSM-IV). Id. If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned. Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score. 
The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM-IV, p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2007).

GAF scores ranging from 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well. 

GAF scores between 51 and 60 are reflective of moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id. 

A GAF score in the 31 to 40 range indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned). See 38 C.F.R. § 4.126(a).

A VA examiner stated in June 2006 that the veteran showed 
significant impairment in his attention and concentration. 
The examiner reported the veteran was being treated for 
depression with medication and psychotherapy. The examiner 
noted the veteran was undergoing severe psychosocial 
stressors emanating from medical illness, family issues, and 
psychiatric illness. The examiner further stated the veteran 
had been unable to work through vocational rehabilitation 
programs.

In July 2006, the veteran underwent a VA examination and 
stated his emotional problems began when he was diagnosed 
with prostate cancer. The veteran reported that medication 
had helped to some degree, but he wanted to be alone. He also 
stated that he was aggressive, but not assaultive. The 
examiner diagnosed the veteran with adjustment disorder with 
depressed mood; secondarily, a personality disorder with 
schizoid and obsessive traits; and assigned a GAF of 60. The 
examiner stated the veteran's irritability and 
confrontational style caused problems in many areas, 
including work. The examiner opined the veteran's 
irritability was  caused by the depression and the 
personality disorder; however, he stated he could not assess 
the specific percentage of each disability, and noted the 
veteran's admitted personality style, was causing problems in 
relationships and work situations before the onset of the 
depression which was precipitated by the prostatic cancer. 

In September 2007, the veteran underwent a VA examination and 
was diagnosed with adjustment disorder with depressed mood 
and secondarily, personality disorder not otherwise 
specified, with passive schizotypal and obsessional traits. 
The examiner assigned a GAF of 50, but attributed it 
primarily to the veteran's personality disorder. The examiner 
stated the veteran's adjustment disorder would not render him 
unemployable. 

In his August 2008 Board hearing, the veteran testified that 
he had thought about suicide on many occasions and had a 
means to accomplish it. He reported almost nightly trouble 
sleeping. The veteran also testified that when he reflected 
on things that had gone wrong in life, he became agitated, 
and would release the agitation in the form of physically 
attacking a wall. The veteran testified that he did nothing, 
and had no hobbies. 

Based on the above, the Board concludes that the veteran's 
psychiatric disability warrants a 70 percent rating. In 
reaching this determination, the Board notes that the veteran 
has significant depressive symptoms on a daily basis. He has 
also been assigned a GAF score of 50 by one VA examiner, 
indicative of moderate to serious symptoms. 

The veteran has a history of impulse control problems, 
including a history confrontation, angry outbursts, 
irritability, and constant anger. The veteran testified that 
he knew how to commit suicide, and thought of it often. In 
short, the veteran has social, occupational, and academic 
impairment, with deficiencies in most areas, thereby 
warranting a 70 percent rating.

Although a 70 percent rating is warranted, the veteran's 
total disability picture does not rise to the severity 
required for a 100 percent rating. Significantly, the record 
is devoid of evidence of impaired thought processes, 
persistent delusions or hallucinations, inappropriate 
behavior, disorientation as to time and place, or memory 
loss. 

Accordingly, considering all the evidence of record, the 
veteran's total disability picture most closely approximates 
the criteria for a 70 percent disability rating. Therefore, 
an increased rating of 70 percent, and not higher, for 
adjustment disorder with depressed mood, is granted.


ORDER

Entitlement to an increased evaluation of prostate cancer 
with residual urinary incontinence, currently rated as 60 
percent disabling, is denied.

Entitlement to the assignment of an initial evaluation of 70 
percent for adjustment disorder with depressed mood is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


